DETAILED ACTION
This Office Action corresponds to application 14/954,423 which was filed on 11/30/2015. 

Response to Amendment
	In the reply filed 12/13/2021, claims 3-5, 7, 13, 16, 20, and 25 have been amended.  No additional claims have been cancelled or added.  Accordingly claims 1-5, 7, 9-13, 16, 17, and 20-25 stand pending.
	The claim objections to claims 20 and 25 have been withdrawn in light of the amendments.

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but are not persuasive.
The applicant argues that Xing and Sahu do not teach parsing contextual input into parts. The examiner respectfully disagrees. Xing teaches in paragraphs 0006 and 0046-0047 using contextual input for the search and teaches collecting metadata as part of the contextual input.  Xing also teaches in paragraphs 0046-0047 and 0065-0067, parsing the metadata for the user activities for generating search suggestions, 
The applicant argues that the GPS input of Bennett that is taught as contextual input is not separately parsed. The examiner respectfully disagrees. Bennett teaches in paragraphs 0042 and 0045 that contextual information includes data from sensors such as location, GPS, environmental conditions, and health information. While it would be obvious to parse GPS input since it is required to do so to analyze latitude and longitude coordinates, Bennett is also combined with Xing, whom as argued above teaches parsing contextual input. Therefore, the examiner is not persuaded.
The applicant argues that the cited references do not teach the audio data is processed prior to and autocomplete suggestion generator providing the autocomplete suggestions for the output.  The examiner respectfully disagrees.  Bosko teaches in paragraphs 16, 29, and 34 listening, via a microphone sensor, to conversations to provide search suggestions.  This is interpreted as processing the audio data then using the data to provide suggestions sine in order to use the audio data for searching it must be processed before searching and suggestion generation.  Therefore, the examiner is not persuaded.
The applicant argues that Xing does not teach the contextualization includes processing of the conversation based on the contextual input and external information separate from the conversation, stating that Xing regards "chatting" as texting which is not the conversation as claimed. The examiner respectfully disagrees. In paragraphs 45-47, Xing only lists texting and chatting together, but does not state that chatting is regarded as texting and since they are listed separately chatting is interpreted to be a 
The applicant also argues that Master teaches away from the combination with the other references stating that Master explicitly uses sound as the input and not the context before the query, that the sounds are queried themselves and the modification would render the prior art invention being modified as unsatisfactory for its intended purpose. The examiner respectfully disagrees. The audio used by Master is recorded prior to a search and analyzed to determine information about the sound that is then searched, therefore it is interpreted as contextual information. For example, Master teaches in paragraph 19 that if the input sound is humming of a song, the system will recognize the song and then search for and provide information related to the song, not just the song itself, which means the humming of the song was used as contextual information for that search.  Also, since the information is used for information retrieval the modification would not render the invention unsatisfactory.  Additionally, Masters is cited to teach the limitation for the time frame of the audio used and combined with the other references to teach the active listening, such as the active listening taught by Bosko. Therefore, the examiner is not persuaded.
The applicant also argues that Bosko does not disclose audio data from the conversation is processed prior to the autocomplete suggestion generator providing autocomplete suggestions for the output.  The examiner respectfully disagrees.  As argued above, Bosko teaches in paragraphs 16, 29, and 34 listening, via a microphone 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. (US2012/0269116), hereinafter Xing, in view of Bennett et al. (US2014/0344266), hereinafter Bennett, and Bosko et al. (US2017/0083633), hereinafter Bosko.

Regarding Claim 1:
Xing teaches:
A mobile device (Xing, [0005], note mobile devices), comprising: a key-information generator receiving contextual input with reference to the mobile device, and parsing the received contextual input to generate a plurality of suggestions (Xing, [0065-0066, 0046-0047, 0088-0095], note using contextual input such as user activity data, users’ location, or the mobile device’s physical and temporal context to generate 
an autocomplete suggestion generator that receives the suggestions generated by the key-information generator and a search input to provide autocomplete suggestions (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions),
wherein the key-information generator parses via analyzing the contextual input into parts to generate for output, the plurality of suggestions based on the contextual input including contextual data prior to receiving the search input (Xing, [0065-0066, 0046-0047, 0088-0095], note activity grouping and suggestion generation; note that collecting user activity data involves collection metadata that describes the actives in detail, therefore the metadata is interpreted as part of the contextual input; note parsing contextual input such as metadata for the user activities and related external sources, note example given when the user types in “hero” the irrelevant suggestions are removed which means the suggestions were parsed based on the contextual data for “hero”).
wherein contextual information includes the contextual input of data from sensors, the data including location information (Xing, [0046-0047], note users’ location), and

wherein contextualizing of the conversation is in a time frame prior to the search request being is initiated (Xing, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note contextualizing contextual input such as chatting, e.g. conversation).
While Xing teaches contextual information, Xing doesn’t specifically teach contextual information including environmental conditions and health.  Bennett is in the same field of invention, query suggestions, and teaches the data including location information (Bennett, [0042, 0045], note location and GPS), environmental condition (Bennett, [0042], note environmental conditions) and health information (Bennett, abstract, [0042, 0045], note sensor data may include motion characteristics (e.g. health/activity information));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett as modified because this would improve the query suggestion accuracy (Bennett, ¶ [0008]).
While Xing as modified teaches contextual input Xing as modified doesn’t specifically teach active listening. Bosko is in the same field of invention, query suggestions, and teaches wherein the contextual information including active listening of a conversation via a sensor is processed by the key-information prior to a search 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as modified because this would improve the relevancy, accuracy, and speed of the suggestions.

Regarding Claim 3:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
comprising: a processor (Xing, [0139], note processor); and 
a computer readable medium storing a program executable by the processor, including the key-information generator (Xing, [0139], note memory).
wherein the contextual input received by the key-information generator includes active listening of a conversation via a sensor prior to the search request (Xing, abstract, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input) (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions) and 
wherein the contextual information includes audio data from the conversation, the audio data is processed prior to and autocomplete suggestion generator providing the autocomplete suggestions for the output (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions; note that 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as modified because this would improve the relevancy, accuracy, and speed of the suggestions.

Regarding Claim 4:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
	wherein upon a trigger of initiation of the search, a list of suggestions is generated by the key-information generator based on analysis of contextual information including the active listening of the conversation via the sensor prior to the trigger (Xing, figure 3 and 4, [0039], note list of suggestions) (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions; note that since audio data is used for searching it must be analyzed before searching.  When combined with the other references this would be a part of the contextual input as taught by Xing), and 
wherein the contextualizing of the conversation is in the time frame immediately prior to the search request being initiated (Xing, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note contextualizing contextual input such as chatting, e.g. conversation, prior to search) (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as modified because this would improve the relevancy, accuracy, and speed of the suggestions.


Regarding Claim 21:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
wherein the contextual input comprises information captured from monitoring outside and around the mobile device (Xing, abstract, [0006, 0045-0047], note using contextual input such as user activity data, users’ location, or the mobile device’s physical and temporal context to generate suggested search parameters) 
wherein the contextual input is different from search input directed into the mobile device (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions, e.g. the contextual input is different from the search input), 
wherein the key-information generator receives the contextual input, and parsing the received contextual input that is captured to generate a plurality of suggestions (Xing, [0065-0066, 0046-0047, 0088-0095], note activity grouping and suggestion 
wherein the key-information generator generates the plurality of suggestions based on the contextual input that is captured and the search input that is manually entered (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions).

Regarding Claim 22:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
a plurality of sensors capturing and providing the contextual input that is not input directed at the mobile device, the contextual input providing a context of outside the mobile device (Xing, abstract, [0006, 0045-0047], note using contextual input such as user activity data, users’ location, or the mobile device’s physical and temporal context to generate suggested search parameters), 
wherein the contextual input includes sensory information from outside of the mobile device (Bennett, abstract, [0042, 0045-0048], figure 4 items 404, 430, and 406, note location, activity (sensor data), and context data are captured by sensors and are 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett as modified because this would improve the query suggestion accuracy (Bennett, ¶ [0008]).

Regarding Claim 23:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
further comprising an autocomplete suggestion generator receiving input from the key-information generator, another key-information generator and a search input to generate a plurality of autocomplete suggestions (Xing, abstract, [0006, 0043, 0046], note using multiple context-aware input and the users search-specific input to generate autocomplete suggestions) (Bennett, [0042, 0045, 0083], note using other contextual input for query suggestions.  When combined with the other references this would be another key-information generator) (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions. When combined with the other references this would be another key-information generator); and 
performing key-wording and contextualization of a conversation in a time frame just prior to the search request is initiated (Xing, abstract, figures 3 and 4, [0006, 0008, 
wherein the contextualization includes processing of the conversation based on the contextual input and external information separate from the conversation (Xing, abstract, [0006, 0043, 0045-0047], note using multiple contextual input and the users search-specific input to generate autocomplete suggestions) (Bennett, [0042, 0045, 0083], note using other contextual input for query suggestions), and 
wherein the suggestions include key-words, key-phrases, images, video, and direct search of sensory data (Xing, 0006, 0026, 0039, 0045-0047, 0050], note the use of keywords and key-phrases, and direct search of sensory data; note using images and video for the suggestions).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett as modified because this would improve the query suggestion accuracy (Bennett, ¶ [0008]).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as modified because this would improve the relevancy, accuracy, and speed of the suggestions.

Claim Rejections - 35 USC § 103

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing, Bennett, Bosko, and in view of Sahu et al. (US2017/0024657), hereinafter Sahu.

Regarding Claim 2:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
	wherein the active listening of the conversation via the sensor is contextualized and then analyzed into parts to generate for output prior to a corresponding search request being initialized (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions; note that since audio data is used for searching it must be analyzed before searching) (Xing, [0065-0066, 0046-0047, 0088-0095], note that collecting user activity data involves collection metadata that describes the actives in detail, therefore the metadata is interpreted as part of the contextual input; note parsing contextual input such as metadata for the user activities and related external sources; note this contextualization and analyzing is done prior to a search and when combined with the other references this would include the active listening of Bosko), and
wherein the autocomplete suggestion generator that receives the suggestions generated by the key-information generator, the search input (Xing, abstract, [0006, 0043, 0046], note using both context-aware input and the users search-specific input to generate autocomplete suggestions) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as modified because this would improve the relevancy, accuracy, and speed of the suggestions.

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sahu as modified because this would improve the query suggestion efficiency, accuracy, and speed (Sahu, [0040]).

Claim Rejections - 35 USC § 103
Claims 5, 7, 9, 12, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Bennett, Bosko, and Masters et al. (US2010/0211693), hereinafter Masters.

Regarding Claim 5:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
contextualizing of the conversation in a time frame immediately prior to the search request being initiated (Xing, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note 
wherein the autocomplete suggestion generator links the contextual input from the key-information generator with the search input to provide a context-aware output (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to provide context-aware output).
While Xing as modified teaches using contextual information, Xing as modified doesn’t specifically teach wherein the contextual information includes audio data for a time frame in a range of 5 seconds to 2 minutes that is processed prior to initiation of the search request.  However, Master is in the same field of invention, sound recognition, and Master teaches:
	wherein the contextual information includes audio data for a time frame in a range of 5 seconds to 2 minutes that is processed prior to initiation of the search request (Master, ¶ [0019], note context-aware information from audio data can be determined from a clip as little as four seconds, which means the complete time range of 5 seconds to 2 minutes would be enough for analysis; note the audio must be processed prior to the initiation of a search in order for it to be used.  It is also noted that the time frame range is merely a functional descriptive limitation).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the previously cited references teachings of contextual 

Regarding Claim 7:
Xing as modified discloses the device as stated above;
Xing as modified further teaches:
	a display receiving the plurality of suggestions from the key-information generator (Xing, figure 3 and 4, [0039], note list of suggestions); and
	performing key-wording and contextualization of a conversation in a time frame just prior to a user search is initiated (Xing, figures 3 and 4, [0006, 0008, 0043, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note contextualizing contextual input such as chatting, e.g. conversation; note using key-word input as well);
wherein the display provides a search bar drop-down, displaying a list of suggestions which include those based on the suggestions generated by the key- information generator (Xing, figure 3 and 4, [0039], note list of suggestions may appear in a pull-down menu, e.g. drop-down), and
the suggestions include direct search of data from the sensors and analyzed data from the sensors (Xing, figure 3 and 4, [0039], note list of suggestions; note the 

Regarding Claim 9:
Xing teaches:
A search system (Xing, [0005], note search system), comprising: 
a plurality of sensors (Xing, [0023, 0035, 0046], note tracking time, user location, traffic patterns and other user activities means the mobile device comprises a plurality of sensors);
a memory (Xing, [0139], note memory);
a processor coupled to the memory (Xing, [0139], note processor); and
a key-word generator module that is coupled with the memory and the processor configured to perform a method comprising: receiving, by the key-word generator module, contextual input with reference to the processor (Xing, abstract, [0006, 0046-0047], note using contextual input such as user activity data, users’ location, or the mobile device’s physical and temporal context to generate suggested search parameters; note parsing contextual input such as metadata for the user activities and related external sources); 
parsing via analyzing the contextual input into parts (Xing, [0065-0066, 0046-0047, 0088-0095], note activity grouping and suggestion generation; note that collecting user activity data involves collection metadata that describes the actives in detail, therefore the metadata is interpreted as part of the contextual input; note parsing contextual input such as metadata for the user activities and related external sources, 
receiving, by an autocomplete suggestion generator, the suggestions generated by the key-word generator module and a search input (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions); and 
generating, by the autocomplete suggestion generator, a plurality of suggestions based on the contextual input including contextual data for output, and the search input (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions).
wherein the contextual information includes data from sensors, the data including location information (Xing, [0046-0047], note users’ location), and
	wherein the contextual input received by the key-information generator includes a conversation via a sensor prior to a search (Xing, abstract, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input); 
further comprising contextualizing of the conversation in a time frame immediately prior to a search is initiated (Xing, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note contextualizing contextual input such as chatting, e.g. conversation).
While Xing teaches contextual information, Xing doesn’t specifically teach contextual information including environmental conditions and health.  Bennett is in the 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett as modified because this would improve the query suggestion accuracy (Bennett, ¶ [0008]).
While Xing as modified teaches contextual input Xing as modified doesn’t specifically teach active listening. Bosko is in the same field of invention, query suggestions, and teaches 
wherein the contextual input received by the key-information generator includes active listening of a conversation via a sensor prior to a search (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions);
wherein the audio data is from conversation from active listening sensor received prior to any search input (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions; note that since audio data is used for searching it must be analyzed before searching).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko as 
While Xing as modified teaches using contextual information, Xing as modified doesn’t specifically teach wherein the contextual information includes audio data for a time frame in a range of 5 seconds to 2 minutes.  However, Master is in the same field of invention, sound recognition, and Master teaches:
	wherein the contextual information includes audio data for a time frame in a range of 5 seconds to 2 minutes (Master, ¶ [0019], note context-aware information from audio data can be determined from a clip as little as four seconds, which means the complete time range of 5 seconds to 2 minutes would be enough for analysis; note the audio must be processed prior to the initiation of a search in order for it to be used.  It is also noted that the time frame range is merely a functional descriptive limitation).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the previously cited references teachings of contextual information input for search suggestions to incorporate the teachings of Master as modified of analyzing search query information furnished by sound input such as speech in as little as four seconds because this would improve the search capability of sounds by reducing the amount of time to analyze and recognize the input (Masters ¶ [0002, 0019]).  

Regarding Claim 12:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:


Regarding Claim 24:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:
wherein the contextual information includes data from sensors, the data including location information, environmental condition, and health information (Xing, [0046-0047], note users’ location) (Bennett, [0042, 0045], note location and GPS, note environmental conditions, note sensor data may include motion characteristics (e.g. health/activity information));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett because this would improve the query suggestion accuracy (Bennett, ¶ [0008]).

Claim Rejections - 35 USC § 103
Claims 10-11, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Bennett, Bosko, Masters, and Sahu.

Regarding Claim 10:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:

wherein the audio data from the conversation is processed prior to the autocomplete suggestion generator providing autocomplete suggestions for the output (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions; note that since audio data is used for searching it must be analyzed before searching) (Xing, [0065-0066, 0046-0047, 0088-0095], note that collecting user activity data involves collection metadata that describes the actives in detail, therefore the metadata is interpreted as part of the contextual input; note parsing contextual input such as metadata for the user activities and related external sources; note this contextualization and analyzing is done prior to a search and when combined with the other references this would include the active listening of Bosko).
While Xing as modified teaches generating and receiving search suggestions, Xing as modified doesn’t specifically teach a second set of suggestions.  However, Sahu is in the same field of invention, query suggestions, and teaches a second set of suggestions generated using another method than the key-word generator to provide autocomplete suggestions for the output (Sahu, claim 1, [0004], note second set of query suggestions based location, when combined with the previously cited references this would be a second set of suggestions provided with Xing).


Regarding Claim 11:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:
	wherein the autocomplete suggestion generator and autocomplete generator being implemented in a cloud computing system (Xing, [0036, 0054], note the system may be instantiated in the cloud).

Regarding Claim 13:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:
	wherein upon a trigger, a list of suggestions is generated by the key-word generator based on analysis of contextual information (Xing, figure 3 and 4, [0039], note list of suggestions).

Regarding Claim 16:
Xing as modified discloses the system as stated above;
Xing as modified further teaches:

	wherein the display in the mobile device provides a search bar drop-down, displaying a list of suggestions which include those based on key-phrase generation (Xing, figure 3 and 4, [0039], note list of suggestions may appear in a pull-down menu, e.g. drop-down).

Claim Rejections - 35 USC § 103
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Bosko.

Regarding Claim 17:
Xing teaches:
A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to (Xing, [0033, 0139], note memory): receiving contextual input with reference to the computer (Xing, abstract, [0006, 0046-0047], note using contextual input such as user activity data, users’ location, or the mobile device’s physical and temporal context to generate suggested search parameters; note parsing contextual input such as metadata for the user activities and related external sources); 

parsing the contextual input via analyzing the contextual input into parts after initiating the search (Xing, [0065-0066, 0046-0047, 0088-0095], note activity grouping and suggestion generation; note that collecting user activity data involves collection metadata that describes the actives in detail, therefore the metadata is interpreted as part of the contextual input; note parsing contextual input such as metadata for the user activities and related external sources, note example given when the user types in “hero” the irrelevant suggestions are removed which means the suggestions were parsed based on the contextual data for “hero”; note user activities both before and after a search are tracked and processed);
receiving the suggestions generated by a key-information generator module and a search input (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions); and 
generating a plurality of suggestions based on the contextual input including contextual data, and the search input (Xing, abstract, [0006, 0043, 0046], note using both contextual input and the users search-specific input to generate autocomplete suggestions); and 
outputting the generated plurality of suggestions (Xing, figure 3 and 4, [0039], note list of suggestions).
While Xing teaches contextual input, Xing doesn’t specifically teach active listening. Bosko is in the same field of invention, query suggestions, and teaches receiving contextual input including active listening of a conversation via a sensor with 
analyzing the contextual input including active listening of the conversation via the sensor (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bosko because this would improve the relevancy, accuracy, and speed of the suggestions.

Claim Rejections - 35 USC § 103
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Bosko and Sahu.

Regarding Claim 20:
Xing as modified discloses the computer program product as stated above;
Xing as modified further teaches:
	outputting a search bar drop-down having a list of suggestions which include those based on key-phrase generation (Xing, figure 3 and 4, [0039], note list of suggestions may appear in a pull-down menu, e.g. drop-down); and 
receiving the plurality of suggestions generated by the key-word generator, the search input, (Xing, abstract, [0006, 0043, 0046], note using both context-aware input and the users search-specific input to generate autocomplete suggestions)

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sahu as modified because this would improve the query suggestion efficiency, accuracy, and speed (Sahu, [0040]).

Claim Rejections - 35 USC § 103
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing in view of Bosko, Sahu, and Bennett.

Regarding Claim 25:
Xing as modified discloses the computer program product as stated above;
Xing as modified further teaches:
wherein the generating the plurality of suggestions includes generating autocomplete suggestions according to the plurality of suggestions generated, the search input (Xing, abstract, [0006, 0043, 0046], note using both context-aware input and the users search-specific input to generate autocomplete suggestions), 

storing a program on a computer-readable medium executable by a processor, including the key-phrase generator (Xing, [0006, 0046-0046, 0139], note processor, memory, and key-phrase generator), 
wherein the contextual information includes data from sensors, the data including location information (Xing, [0046-0047], note users’ location), and 
wherein the contextual input received by the key-information generator includes active listening of a conversation via a sensor prior to a search (Xing, abstract, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input) (Bosko, [0016, 0029, 0034], note listening via a microphone, e.g. sensor, to conversations to provide search suggestions); 
further comprising contextualizing of the conversation in a time frame immediately prior to a search is initiated (Xing, figures 3 and 4, [0006, 0008, 0045-0047], note receiving contextual input prior to a search, note chatting used as contextual input, note contextualizing contextual input such as chatting, e.g. conversation).
outputting a search bar drop-down having a list of suggestions which include those based on key-phrase generation (Xing, figure 3 and 4, [0039], note list of suggestions may appear in a pull-down menu, e.g. drop-down); and 
receiving the plurality of suggestions generated by the key-word generator, the search input, (Xing, abstract, [0006, 0043, 0046], note using both context-aware input and the users search-specific input to generate autocomplete suggestions)

While Xing as modified teaches generating and receiving search suggestions, Xing as modified doesn’t specifically teach a second set of suggestions.  However, Sahu is in the same field of invention, query suggestions, and teaches a second set of suggestions generated using another method than the key-word generator to provide autocomplete suggestions for the output (Sahu, claim 1, [0004], note second set of query suggestions based location, when combined with the previously cited references this would be a second set of suggestions provided with Xing).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sahu as modified because this would improve the query suggestion efficiency, accuracy, and speed (Sahu, [0040]).
While Xing as modified teaches contextual information Xing as modified doesn’t specifically teach contextual information including environmental conditions and health.  Bennett is in the same field of invention, query suggestions, and teaches the data including location information (Bennett, [0042, 0045], note location and GPS), environmental condition (Bennett, [0042], note environmental conditions) and health information (Bennett, abstract, [0042, 0045], note sensor data may include motion characteristics (e.g. health/activity information));
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Bennett as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Joshi et al. (US2018/0285444) teaches processing contextual queries; Rambhia et al. (US2016/0210363) teaches context aware queries; Lazier et al. (US2009/0240683) and Gebhard et al. (US2013/0304757) teach active listening for query suggestions;
Sahuguet et al. (US2016/0041991) teaches using users’ environmental contexts for query suggestions;
Sengstock et al. (“CONQUER: A System for Efficient Context-aware Query Suggestions”, 2011) teaches using user context for query suggestions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152